NO. 07-07-0440-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

DECEMBER 10, 2007

______________________________


MORDEL DISHAUN STEBBINS, 

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee


_________________________________

FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

NO. 18286-A; HON. HAL MINER, PRESIDING

_______________________________
 
Abatement and Remand

_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
	Mordel Dishaun Stebbins (appellant) filed a notice of appeal from his conviction for
delivery of a controlled substance on October 23, 2007.  On the same day, the trial court
filed its certification representing that appellant has the right of appeal.  However, the
appellate record reflects that appellant failed to sign the certification pursuant to Texas
Rule of Appellate Procedure 25.2(d) which requires the certification to be signed by
appellant and a copy served on him.   
 Consequently, we abate the appeal and remand the cause to the 47th District Court
of Randall County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine the following:
	1.	whether appellant desires to prosecute the appeal; and

	2.  	if appellant desires to prosecute the appeal, to obtain his signature on
an amended trial court's certification.

	We further direct the trial court to issue findings of fact and conclusions of law
addressing the foregoing subjects.  Furthermore, the trial court shall also cause to be
developed 1) a supplemental clerk's record containing the amended trial court certification,
if any, and 2) a reporter's record transcribing the evidence and argument presented at the
aforementioned hearing.  Additionally, the trial court shall cause the supplemental clerk's
record to be filed with the clerk of this court on or before January 9, 2008.  Should
additional time be needed to perform these tasks, the trial court may request same on or
before January 9, 2008.
	It is so ordered.
							Per Curiam
Do not publish.